IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Konomi Takeshita,                             :
                     Petitioner               :
                                              :
              v.                              :
                                              :
Unemployment Compensation                     :
Board of Review,                              :    No. 503 C.D. 2020
                 Respondent                   :    Submitted: February 9, 2021


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                FILED: March 2, 2021

              Konomi Takeshita (Claimant) petitions this Court for review of the
Unemployment Compensation (UC) Board of Review’s (UCBR) May 1, 2020 order
affirming the Referee’s decision denying Claimant UC benefits under Section 402(b)
of the UC Law (Law).1 Claimant presents one issue for this Court’s review: whether
the UCBR erred by ruling that Claimant was ineligible for UC benefits as a result of
her decision to leave her position with Omori and Yaguchi USA, LLC (Employer),
despite Claimant’s necessitous and compelling reason to voluntarily resign due to
her need to relocate with her husband. After review, we affirm.
              Employer employed Claimant as a part-time patent attorney in its
Philadelphia office from June 2003 through November 22, 2019. In that position,
Claimant worked 27 hours per week, for which she earned $55,000.00 annually.

       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(b) (relating to voluntary separation without cause of a necessitous and compelling nature).
Claimant had no other jobs. Claimant’s husband was employed as an assistant
Mercer County, New Jersey prosecutor from October 1998 until October 2019,
working 40 hours per week for a $104,000.00 annual salary. In October 2019,
Claimant’s husband retired from that job to work as an associate attorney in Florham
Park, New Jersey, earning $110,000.00 per year. Claimant’s husband switched jobs
because they have children in college and wanted extra money for their children’s
education. Claimant’s husband’s 20 years of Mercer County service and 5 years of
military service qualified him for a pension upon his retirement from Mercer County.
              On November 22, 2019, Claimant voluntarily separated from her
employment with Employer in anticipation of moving with her husband to Northern
New Jersey (South Orange) once they sold their home in Robbinsville, New Jersey.
Continuing work was available to Claimant had she not quit her job. Claimant was
still living in Robbinsville, New Jersey, as of the date of the February 5, 2020
Referee hearing.
              Claimant applied for UC benefits on November 24, 2019.                         On
December 13, 2019, the Scranton UC Service Center determined that Claimant was
ineligible for UC benefits under Section 402(b) of the Law. Claimant appealed and
a Referee hearing was held on February 5, 2020. On February 7, 2020, the Referee
affirmed the UC Service Center’s determination. Claimant appealed to the UCBR
and requested a remand hearing to provide additional evidence. On May 1, 2020,
the UCBR denied Claimant’s remand hearing request, adopted the Referee’s
findings and conclusions, and affirmed the Referee’s decision. Claimant appealed
to this Court.2

       2
          “‘Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether the findings of fact were unsupported
by substantial evidence.’ Miller v. Unemployment Comp. Bd. of Rev[.], 83 A.3d 484, 486 n.2 (Pa.
Cmwlth. 2014).” Talty v. Unemployment Comp. Bd. of Rev., 197 A.3d 842, 843 n.4 (Pa. Cmwlth.
2018).
                                               2
             Initially,

             [w]hether an employee has cause of a necessitous and
             compelling nature to quit employment is a legal
             conclusion subject to appellate review. In order to show
             necessitous and compelling cause, the claimant must
             establish that: 1) circumstances existed which produced
             real and substantial pressure to terminate employment; 2)
             like circumstances would compel a reasonable person to
             act in the same manner; 3) she acted with ordinary
             common sense; and 4) she made a reasonable effort to
             preserve her employment.

Stugart v. Unemployment Comp. Bd. of Rev., 85 A.3d 606, 614 (Pa. Cmwlth. 2014)
(emphasis omitted) (quoting Comitalo v. Unemployment Comp. Bd. of Rev., 737
A.2d 342, 344 (Pa. Cmwlth. 1999) (citation and quotation marks omitted; emphasis
added)). “The ‘follow-the-spouse’ doctrine, which is applied when a claimant leaves
employment in order to relocate to be with his or her spouse, satisfies this inquiry.”
Leason v. Unemployment Comp. Bd. of Rev., 198 A.3d 509, 513 (Pa. Cmwlth. 2018).

             Under the follow-the-spouse doctrine, a claimant’s burden
             is two-fold. First, the claimant must establish that the
             move created insurmountable commuting problems or that
             maintaining two residences would result in economic
             hardship. Under the second inquiry, the claimant must
             also demonstrate that circumstances beyond the
             control of the claimant’s spouse caused the necessity to
             relocate, that the decision was reasonable and made in
             good faith, and that the relocation was not a result of
             the spouse’s personal preferences.

Id. (emphasis added; citations omitted).

             [A] claimant may meet her burden by demonstrating that
             the relocating spouse’s position has been eliminated.
             Other examples of evidence offered to meet this burden
             have included a limited job market due to the highly
             specialized nature of a spouse’s occupation, a spouse’s
             military orders, a spouse’s medical needs, or evidence that
             a spouse’s job will be eliminated.


                                           3
Rodriguez v. Unemployment Comp. Bd. of Rev., 174 A.3d 1158, 1164-65 (Pa.
Cmwlth. 2017) (footnotes omitted).
             Claimant argues that she satisfies the follow-the-spouse doctrine
because the entire reason for Claimant and her husband moving was his new
employment, and her husband acquired his new employment because they needed
an increased income to continue to fund their children’s education. The UCBR
rejoins that Claimant is ineligible for UC benefits because a spouse’s relocation that
is motivated by a desire for a higher-paying job is a matter of personal preference,
and not something outside the control of Claimant’s spouse. The UCBR asserts that,
while Claimant and her spouse want to help their adult children with college
tuition/expenses, the motivation for the relocation was still to obtain a higher-paying
job to accomplish their goal. The UCBR maintains that the UC Fund is not limitless
and not meant to subsidize college educations.
             When asked, “why the move north as opposed to something in the
Southern [New] Jersey area that would not require you to sell your home?”
Claimant’s spouse testified:

             Well, I - give you a little background, we have two kids in
             college and we had maxed out on student loans. We could
             not get any further student loans to keep our kids in college
             because we just hit the max level. That’s why I had taken
             an early retirement sell [sic] back my military time to get
             the 25 [sic] because I needed the pension check and I
             need[ed] another job. The job in North Jersey, I had a
             connection. I was looking around the Mercer County area,
             I really didn’t find anything. Nothing that was going to,
             you know, give me what I needed and what I was looking
             for but, I - the judge whose team I was on had a law school
             friend who runs the small firm in North Jersey, [he]
             introduced me. They made me the appropriate offer so,
             that’s why I had to take the job up there.

Certified Record (C.R.) at 47 (Notes of Testimony, February 20, 2020 (N.T.), at 4).


                                          4
               While it may have been reasonable for Claimant and her husband to
move for her husband’s higher-paying job since the timing was good due to her
husband’s retirement from his job, and their children’s college education expenses
were rising, it was clearly not “circumstances beyond the control of [] [C]laimant’s
spouse [that] caused the necessity to relocate[.]” Leason, 198 A.3d at 513.
               Further, Claimant testified that she quit her job on November 22, 2019;
however, as of the date of the Referee hearing on February 5, 2020, she had not yet
moved to Northern New Jersey.3 See C.R. at 50 (N.T. at 7). Thus, although Claimant
argues that she quit her job because she had to relocate with her husband, the fact
that she had remained in her original location more than two months after she left
her employment belies this assertion.
               Moreover,

               [t]he purpose of UC is to protect against ‘the hazards of
               unemployment’ by providing ‘compensation for loss of
               wages by employes during periods when they become
               unemployed through no fault of their own.’ [Section 4 of
               the Law,] 43 P.S. § 752 (emphasis added). Further,
               Section 402(b) of the Law provides, in relevant part, that
               a claimant shall be ineligible for benefits for any week
               ‘[i]n which his unemployment is due to voluntarily
               leaving work without cause of a necessitous and
               compelling nature . . . .’ 43 P.S. § 802(b) (emphasis
               added). In this case, the UCBR found in Employer’s
               favor. The record evidence supports the UCBR’s findings.

Small v. Unemployment Comp. Bd. of Rev. (Pa. Cmwlth. No. 1109 C.D. 2012, filed
January 9, 2013), slip op. at 3-4.4

       3
           Claimant’s husband testified: “In fact, we are moving there next week. We sold our
house, we are closing, finally, and we are in the process of moving right now.” C.R. at 47 (N.T.
at 4).
         4
           Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), an unreported panel decision of this Court issued after January 15, 2008, may be cited
for its persuasive value, but not as binding precedent.


                                                5
For all of the above reasons, the UCBR’s order is affirmed.




                         _________________________________
                         ANNE E. COVEY, Judge




                            6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Konomi Takeshita,                     :
                    Petitioner        :
                                      :
            v.                        :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 503 C.D. 2020
                 Respondent           :


                                 ORDER

            AND NOW, this 2nd day of March, 2021, the Unemployment
Compensation Board of Review’s May 1, 2020 order is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge